 


109 HR 3297 IH: State High Risk Pool Funding Extension Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3297 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To extend Federal funding for operation of State high risk health insurance pools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State High Risk Pool Funding Extension Act of 2005. 
2.Extension of funding for operation of state high risk health insurance pools 
(a)Extension of seed grantsSection 2745 of the Public Health Service Act (42 U.S.C. 300gg–45) is amended— 
(1)in subsection (a), in the subsection heading by inserting Extension of before Seed; and 
(2)in subsection (c)(1), by inserting and $15,000,000 for the period of fiscal years 2005 and 2006 after $20,000,000 for fiscal year 2003. 
(b)Funds for operationsSection 2745 of the Public Health Service Act (42 U.S.C. 300gg–45) is amended— 
(1)in subsection (b)— 
(A)in the subsection heading by striking Matching; and 
(B)by striking paragraph (2) and inserting the following:  
 
(2)AllotmentThe amounts appropriated under subsection (c)(2) for a fiscal year shall be made available to the States (or the entities that operate the high risk pool under applicable State law) as follows: 
(A)An amount equal to 50 percent of the appropriated amount for the fiscal year shall be allocated in equal amounts among each eligible State that applies for assistance under this subsection. 
(B)An amount equal to 25 percent of the appropriated amount for the fiscal year shall be allocated among the States so that the amount provided to a State bears the same ratio to such available amount as the number of uninsured individuals in the State bears to the total number of uninsured individuals in all States (as determined by the Secretary). 
(C)An amount equal to 25 percent of the appropriated amount for the fiscal year shall be allocated among the States so that the amount provided to a State bears the same ratio to such available amount as the number of individuals enrolled in health care coverage through the qualified high risk pool of the State bears to the total number of individuals so enrolled through qualified high risk pools in all States (as determined by the Secretary).; and 
(2) in subsection (c)(2), by striking $40,000,000 and all that follows through the period and inserting $75,000,000 for each of fiscal years 2005 through 2009 to make allotments under subsection (b)(2).. 
(c)DefinitionsSection 2745 of the Public Health Service Act (42 U.S.C. 300gg–45) is amended— 
(1)in subsection (d), by inserting after 2744(c)(2) the following: , except that with respect to subparagraph (A) of such section a State may elect to provide for the enrollment of eligible individuals through an acceptable alternative mechanism,; and 
(2)by adding at the end the following:  
 
(e)Standard risk rateIn subsection (b)(1)(A), the term standard risk rate means a rate— 
(1)determined under the State high risk pool by considering the premium rates charged by other health insurers offering health insurance coverage to individuals in the insurance market served; 
(2)that is established using reasonable actuarial techniques; and 
(3)that reflects anticipated claims experience and expenses for the coverage involved.. 
3.IOM study of developing standard model for certification of uninsurability 
(a)In generalThe Secretary of Health and Human Services shall enter into a contract with the Institute of Medicine for a study on the development of a standard model for the certification, for purposes of State high risk health insurance pools, of individuals as being uninsurable and thereby eligible for health benefits coverage through such a pool. 
(b)ReportUnder such contract, the Institute of Medicine shall submit a report on the study to the Secretary and to the Congress. 
4.Increase in trade adjustment assistance refundable tax credit 
(a)In generalSections 35(a) and 7527(b) of the Internal Revenue Code of 1986 are each amended by striking 65 percent and inserting 80 percent. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to taxable years beginning after December 31, 2004.  
 
